917 So.2d 1011 (2006)
David MARKIN, Appellant,
v.
Susan MARKIN, Appellee.
No. 4D05-135.
District Court of Appeal of Florida, Fourth District.
January 4, 2006.
Joel M. Weissman of Weissman & Yaffa, P.A., West Palm Beach, for appellant.
Jeffrey D. Fisher and Georgia T. Newman of Fisher & Bendeck, P.A., West Palm Beach, and Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm Beach, for appellee.
PER CURIAM.
We reverse an order holding appellant in contempt for failing to pay alimony which he had been ordered to pay. We do not agree with appellant's argument that a stay had been in effect; however, we do agree with appellant that he was not given an opportunity to be heard, which requires reversal. Hipschman v. Cochran, 683 So.2d 209 (Fla. 4th DCA 1996).
POLEN, KLEIN and SHAHOOD, JJ., concur.